Jennings v Chase Home Fin., LLC (2014 NY Slip Op 06919)
Jennings v Chase Home Fin., LLC
2014 NY Slip Op 06919
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13220 306342/10

[*1] Peter Jennings, Plaintiff-Respondent,
vChase Home Finance, LLC, et al., Defendants-Appellants. Norman W. Leon, et al., Defendants. 
Chase Home Finance, LLC, et al., Third-Party Plaintiffs, 
Maryrose Mlayi, et al., Third-Party Defendants.
Dorf & Nelson LLP, Rye (Jonathan B. Nelson of counsel), for appellants.
Law Office of Michael O. Adeyemi, Brooklyn (Michael O. Adeyemi of counsel), for respondent.
Order, Supreme Court, Bronx County (John A. Barone, J.), entered February 27, 2014, which, insofar as appealed from as limited by the briefs, denied defendants/third-party plaintiffs' motion for summary judgment declaring, upon the first cause of action in the third-party complaint, that they are entitled to indemnification by third-party defendant Maryrose Mlayi for any sums they owe to plaintiff, unanimously affirmed, with costs.
Mlayi has not answered the third-party complaint, and indeed there has been no showing that she was properly served with it. Hence, issue has not been joined, and the motion for summary judgment as against her must be denied (CPLR 3212[a]; Republic Natl. Bank of N.Y. v Luis Winston, Inc. , 107 AD2d 581, 582 [1st Dept 1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK